Opinion issued
March 3, 2011 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-10-00864-CV
 
LITTON LOAN SERVICING, L.P. AND WELLS FARGO BANK, N.A.,
Appellants
 
V.
 
JAMES R. DUBBERT, Appellee
 
 

On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 1001802
 
 

MEMORANDUM
OPINION
The parties have filed a joint motion
to dismiss their appeal, asking that we “vacate the trial court’s Order Denying
Defendants’ Motion for Continuance of Submission on Plaintiff’s Two Motions for
Summary Judgment and the Declaratory Judgment Removing Home Equity Lien from
the Title to Plaintiff’s Homestead Property,” “dismiss this case with prejudice
to all claims that were brought or that could have been brought in the
lawsuit,” “order each party to bear his/its own costs incurred in the case,”
“issue its mandate in this appeal concurrently with the order requested
herein,” and grant any further necessary relief.  No opinion has issued.  
Accordingly, we grant the motion and
dismiss the appeal.  We further, in
accordance with the parties’ agreement, vacate “the trial court’s Order Denying
Defendants’ Motion for Continuance of Submission on Plaintiff’s Two Motions for
Summary Judgment and the Declaratory Judgment Removing Home Equity Lien from
the Title to Plaintiff’s Homestead Property” and dismiss “this case with prejudice to all claims that were brought
or that could have been brought in the lawsuit.”  We order
“each party to bear his/its own costs incurred in the case,” and we further order that the clerk “issue its mandate
in this appeal concurrently with the order requested herein.”  See Tex. R. App. P. 18.1; Tex. R. App. P. 42.1(a)(2).  We overrule all other pending motions in this
appeal as moot.    
PER CURIAM
Panel consists of Justices Jennings,
Higley, and Brown.